IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1957
                              Filed February 6, 2019


IN THE INTEREST OF A.R.,
Minor Child,

S.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Jessica L. Morton of Bruner, Bruner & Reinhart LLP, Carroll, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Neven J. Conrad of Baker, Johnsen, Sandblom & Lemmenes, Humboldt,

guardian ad litem for minor child.



       Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2014. She contends (1) the State failed to prove the grounds for termination cited

by the district court and (2) termination was not in the child’s best interests.

I.     Grounds for Termination

       The district court terminated the mother’s parental rights pursuant to two

statutory provisions. We may affirm if we find clear and convincing evidence to

support either of the grounds. In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We

focus on Iowa Code section 232.116(1)(h) (2017), which requires proof of several

elements, including proof the child cannot be returned to the parent’s custody at

the present time.

       The department of human services became involved with the family after

receiving reports the mother was using methamphetamine while caring for her

children.1 The mother agreed to have the child stay with his maternal grandmother.

The mother subsequently tested positive for methamphetamine and failed to follow

through with department-initiated voluntary services.

       The State applied for a formal removal of the child from the mother’s

custody after she threatened to flee with him.        The district court granted the

application and later adjudicated the child in need of assistance.

       The mother was separately the subject of a substance abuse civil

commitment order. She failed to follow through with detoxification services. At the




1
 The mother’s remaining children are not a subject of this appeal. The fathers of the
children also are not party to this appeal.
                                         3


same time, she curtailed contact with the department and failed to participate in

approved visitation with her child. Her noninvolvement lasted for several months.

       In time, the mother was admitted to an inpatient substance-abuse facility,

where she exercised visitation with the child, including overnight weekend

visitation. Arrangements were made to transfer the child to her care, under the

supervision of facility staff. However, the mother consumed alcohol and was

discharged from the facility before the transfer could be made.

       The mother did not begin to provide negative drug tests until approximately

one month before the termination hearing.          She conceded she last used

methamphetamine just two months before the termination hearing.

       The department case manager expressed doubts as to the accuracy of the

mother’s recent results. She noted that a prescribed medication did not appear in

the result and implied the urine samples may have been substituted. The mother

countered that she was monitored while providing the samples. Accepting the

mother’s testimony, we nonetheless conclude the child could not be returned to

her custody without more sustained efforts to address her addiction. As the case

manager testified, “We’re still dealing with the same issues that brought us into the

case [eighteen] months ago.” On our de novo review, we conclude the State

proved by clear and convincing evidence that termination was warranted under

section 232.116(1)(h).

II.    Best Interests of the Child

       Termination must serve the child’s best interests. In re M.W., 876 N.W.2d
212, 224 (Iowa 2016). Although the mother testified she loved her son and he
                                         4


loved her, there was scant indication in the record that the mother was in a position

to safely parent the child on a permanent basis.

       We affirm the termination of the mother’s parental rights to the child.

       AFFIRMED.